Citation Nr: 1751768	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  07-17 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a disability of the lumbar spine.

2.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to August 1998. 

These matters came before the Board of Veterans' Appeals (Board) on appeal of an April 2006 decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in pertinent part, denied a disability rating in excess of 10 percent for a service-connected disability of the lumbar spine.  The Cleveland, Ohio, RO now has jurisdiction over this case.  In June 2007, the RO increased the disability evaluation to 20 percent for degenerative changes of the lumbar spine, effective November 28, 2005 (the date of the Veteran's claim).  

In April 2010, the RO assigned a separate 20 percent disability rating for radicular symptoms, affecting the sciatic nerve of the left lower extremity, effective November 24, 2009 (the date of the examination in which these findings were recorded).  The Board remanded the Veteran's claim in November 2010, in order to afford the Veteran with a hearing before the Board.  

The Veteran attended a hearing before the Board in May 2011.  A transcript of that hearing is of record.  The Board again remanded this case in August 2011 for further development.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In an August 2017 letter to VA, the Veteran stated that he did not wish to waive RO consideration of new evidence provided during the period on appeal, and requested that the above claims be returned to the AOJ for further adjudication.  

Accordingly, the case is REMANDED for the following action:

After undertaking any additional development deemed appropriate, readjudicate the Veteran's pending claims.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and should be afforded the opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Remanded matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).



______________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2016).


	

